Citation Nr: 1736182	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  09-06 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from February 1968 to February 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In his February 2009 VA Form 9, substantive appeal, the Veteran requested a Travel Board hearing; in March 2011 correspondence, he withdrew his hearing request.  

In July 2013, the Board denied the Veteran's claim of service connection for bilateral hearing loss.  He appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2014, the parties filed a Joint Motion for Remand (Joint Motion).  In an October 2014 Order, the Court granted the Joint Motion and remanded the case to the Board for further action.  In February and November 2015, this matter was remanded by Veterans Law Judges (VLJs) other than the undersigned for additional development pursuant to the Joint Motion.  The case is now before the undersigned.

The Board notes that the issue of entitlement to service connection for a skin disability was also before the Board.  However, as a January 2017 rating decision granted service connection for a skin disability, that claim is no longer before the Board.


FINDING OF FACT

The Veteran's bilateral hearing loss is shown by competent medical evidence to be causally related to his service and/or aggravated by his service-connected tinnitus.






CONCLUSION OF LAW

Service connection for bilateral hearing loss as due to service or as secondary to the Veteran's service-connected tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The evidence of record indicates that the Veteran suffers from bilateral hearing loss as due to service and as secondary to his service-connected tinnitus.  Specifically, the Veteran's service treatment records show that he complained of tinnitus with feelings of decreased hearing in March 1969.  In his December 1969 service separation report of medical history, he indicated that he had ear, nose, and throat trouble.  Following a comprehensive review of the Veteran's records, a complete hearing evaluation, and a personal interview, a private audiologist opined in May 2011 correspondence that the Veteran's hearing loss is due to exposure of loud noises from heavy equipment during service.  Additionally, in a September 2016 Disability Benefits Questionnaire, the examiner stated that she was unaware of tinnitus causing hearing loss but that "tinnitus can be loud enough to interfere with hearing."  

Although there is negative evidence in the record, none of these examiners have adequately addressed whether the Veteran's bilateral hearing loss is due to or aggravated by his service-connected tinnitus.  The Board finds that, given the evidence of record in support of the Veteran's claim, the evidence is at least in relative equipoise on this matter.  As such, the benefit-of-the-doubt doctrine is for application and service connection for bilateral hearing loss is warranted.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (setting forth criteria for direct service connection); see also 38 C.F.R. § 3.310(a) (secondary service connection is awarded when a disability "is proximately due to or the result of a service connected [condition].")


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


